It ought to be noted that in terms the ordinance condemned in Kreulhaus *Page 438 
v. Birmingham, 164 Ala. 623, 51 So. 297, 26 L.R.A. (N.S.) 492, was much broader than the ordinance here in question. The terms employed in that ordinance comprehended, as we then noted, scores of offenses which had no relation to the purposes for which municipalities are chartered and besides some which lay more vaguely upon the border line. In that case the court held that it was not the business of the courts to amend municipal ordinances on their own idea of what they were intended to accomplish and so make them conform to the powers conferred by municipal charters, that penal ordinances ought to define the offenses they undertake to punish, in order that the citizen who would abide by the law may not be required, at the peril of becoming a criminal, to settle for himself questions which frequently puzzle the courts. There was no intimation of the idea that an ordinance which would follow a statute must "set out" the statute, nor did anyone in the consideration of that case entertain the notion that section 45 of the Constitution was in anywise involved. The decision was that a criminal ordinance should define the offense it seeks to punish so that the people who live under it may know what is prohibited and what they are required to do. The ordinance here in question by no means goes as far as did the ordinance considered in the Kreulhaus Case. There is in fact a broad line of distinction between them; but since the majority opinion will not recognize the difference, I have thought it proper again to state my views.